986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Early L. HARRIS, Petitioner.
No. 92-8107.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 26, 1993

On Petition for Writ of Mandamus.
Early L. Harris, Petitioner Pro Se.
PETITION DENIED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Early L. Harris filed this petition for writ of mandamus seeking an order vacating the district court's order which transferred his case from the Eastern District of Virginia to the Eastern District of Kentucky.  Before mandamus relief can be granted, a petitioner must show that he has a clear right to the relief sought and that no other adequate remedy is available.   In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).  A claim questioning the execution of a sentence, as opposed to the legality of the sentence, should be raised under a 28 U.S.C. § 2241 petition and filed in the district court having jurisdiction over the petitioner's custodian.   United States v. Miller, 871 F.2d 488, 489-90 (4th Cir. 1989).  Since Harris is currently incarcerated in Ashland, Kentucky, and does not dispute the fact that he questions the execution of his sentence, he fails to show that he has a clear right to the relief sought.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.

PETITION DENIED